        Case 2:18-cr-00089-RFB-VCF Document 143 Filed 08/20/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Corey Wylie Brown

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-089-RFB-VCF

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           EVIDENTIARY HEARING
13          v.
                                                           (Fifth Request)
14   COREY WYLIE BROWN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Corey Wylie Brown, that
21   the Evidentiary Hearing currently scheduled on August 24, 2021, be vacated and continued to
22   a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Since the last requested continuance, defense counsel has met with Mr. Brown
25   to discuss the government’s offer. Mr. Brown has some additional questions regarding the
26   offer. Additional time is needed to have a follow up meeting with Mr. Brown. Defense
        Case 2:18-cr-00089-RFB-VCF Document 143 Filed 08/20/21 Page 2 of 3




 1   counsel is currently in trial. Thereafter, the parties will also require time to review the written
 2   plea agreement.
 3          2.      Mr. Brown is not incarcerated and agrees to the continuance.
 4          3.      Additionally, denial of this request for continuance could result in a
 5   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 6   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 7   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 8   18, United States Code, Sections 3161(h)(7)(B)(i), (iv) and 18 U.S.C. 3161(h)(1)(D).
 9          This is the fifth request for continuance filed herein.
10          DATED this 19th day of August 2021.
11
12    RENE L. VALLADARES                                CHRISTOPHER CHIOU
      Federal Public Defender                           Acting United States Attorney
13
14
      By /s/ Heidi A. Ojeda                             By /s/ Christopher Burton
15    HEIDI A. OJEDA                                    CHRISTOPHER BURTON
      Assistant Federal Public Defender                 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                       2
        Case 2:18-cr-00089-RFB-VCF Document 143 Filed 08/20/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-089-RFB-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     COREY WYLIE BROWN,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Evidentiary Hearing currently scheduled on

12                                                                         October 26, 2021
     August 24, 2021 at the hour of 9:00 a.m., be vacated and continued to _________________ at

13                9 00 __.m.
     the hour of ___:___ a

14                      19th day of August 2021.
            DATED this ____

15
16
                                                RICHARD F. BOULWARE, II
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
